Citation Nr: 1014770	
Decision Date: 04/19/10    Archive Date: 04/30/10

DOCKET NO.  08-05 309	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral 
sensorineural hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for migraine headaches.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Rogers, Law Clerk


INTRODUCTION

The Veteran served on active duty from November 1950 until 
November 1952 when he was discharged from active duty and 
transferred to the Enlisted Reserve Corps (ERC) for five 
years.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a December 2006 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan.

The Board notes that in January 2008, the Representative in 
this case requested a Travel Board hearing at the local RO.  
A hearing was scheduled for April 2008; however, March 2008 
correspondence from the Representative further indicates that 
the Veteran wished the cancel the scheduled hearing so he 
could perform further development of his claims on appeal.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection for migraine 
headaches is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent medical evidence demonstrates that 
bilateral sensorineural hearing loss is causally related to 
the Veteran's military service.

2.  The competent medical evidence demonstrates that tinnitus 
is causally related to the Veteran's military service.  



CONCLUSIONS OF LAW

1.  Bilateral sensorineural hearing loss was incurred during 
active military service.  38 U.S.C.A. §§ 1101, 1110, 5107 
(West 2002 & Supp. 2009); C.F.R. §§ 3.303, 3.385 (2009).

2.  Tinnitus was incurred during active military service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2009)) redefined VA's duty to assist a 
claimant in the development of a claim.  VA regulations for 
the implementation of the VCAA were codified as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

Given the Board's favorable disposition granting the claims 
of entitlement to service connection for bilateral 
sensorineural hearing loss and entitlement to service 
connection for tinnitus, the Board finds that no discussion 
of VCAA compliance is necessary at this time. 


Pertinent Laws and Regulations

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303.

Under C.F.R. § 3.303(b), an alternative method of 
establishing the second and third Shedden/Caluza element is 
through a demonstration on continuity of symptomatology.  
Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage 10 
Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 
Vet. App. 296, 302 (1999).  Continuity of symptomatology may 
be established if a claimant can demonstrate (1) that a 
condition was "noted" during service; (2) evidence of post-
service continuity of the same symptomatology; and (3) 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the post-service 
symptomatology.  Savage, Vet. App. at 495-96; see Hickson, 12 
Vet. App. at 253 (lay evidence of in-service incurrence 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).

In relevant part, 38 U.S.C. § 1154(a) requires that the VA 
give "due consideration" to "all pertinent medical and lay 
evidence" in evaluating a claim to disability or death 
benefits.  Lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional. Jandreau v. 
Nicholson, 492 F.3d 1331, 1337, (Fed. Cir. 2006); Davidson v. 
Shinseki, 581 F.3d 1313 (Fed. Cir. Sept 14, 2009).

"Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology."  Savage, 10 Vet. App. at 496 
(Citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).  Once 
evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") 
and credibility ("a factual determination going to the 
probative value of the evidence to be made after the evidence 
has been admitted").

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).


Analysis

The Veteran contends that he is entitled to service 
connection for bilateral sensorineural hearing loss and 
tinnitus due to the time spent in basic training where he 
experienced acoustic exposure to hand grenade explosions, 
rifle fire, and cannon explosions.  The Veteran asserts that 
due to the hearing loss sustained during basic training, he 
began experiencing tinnitus and headaches. Consequently, the 
Veteran states that he was sent for an in-service audiology 
examination and was told that he had significant hearing 
loss.  Consequently, the Veteran asserts that he was 
transferred to inactive duty to work as a dental unit lab 
technician for the remainder of his term of service.

In August 1950, the Veteran's entrance examination was 
unremarkable.  The Veteran received a 15/15 in both ears on 
the whispered voice test.  A puretone audiometric examination 
was not performed.  Furthermore, in October 1952, the 
Veteran's DD Form 214 indicates that he was transferred from 
active military service to ERC for five years, however, it 
does not indicate why. The October 1952 transfer examination 
further indicated the Veteran's hearing to be unremarkable.  
He received a 15/15 in both ears on the whispered voice 
examination.  The only service treatment records available 
are those dating from August 1950 through October 1952.  
Within these records, there is no indication of sustained 
hearing loss, or tinnitus.

On the other hand, the Veteran has submitted numerous private 
medical records pertaining to his bilateral sensorineural 
hearing loss and tinnitus.  Furthermore, the Veteran has 
stated that any outstanding private medical records 
pertaining to his hearing loss and tinnitus dating prior to 
the year 2000 have since been destroyed by the provider.  
Nonetheless, the Veteran has submitted multiple audiological 
examination reports dating from October 2002 through November 
2007. All of these private audiological examinations indicate 
moderate to severe bilateral sensorineural hearing loss and 
tinnitus.

In October 2005, a VA examination was performed with the 
Veteran's claims file available for review. The examination 
indicates that the Veteran scored between 65 and 100 decibels 
in all frequencies in his right ear, and scored between 70 
and 96 decibels in his left ear.  The Veteran averaged 83 
decibels in his right ear, and 81 decibels in his left ear.  
On the Maryland CNC word recognition test, the Veteran 
received a 28% in his right ear and 20% in his left ear.  The 
VA examiner opined that the form of testing used in the 
November 1952 audiological examination is not sensitive to 
high frequency hearing loss.  He explained that because the 
Veteran has better hearing at low frequencies, it is 
conceivable that he would have tested normally on a whispered 
voice test.  In sum, the examiner opined that it is at least 
as likely as not that the Veteran's tinnitus and hearing loss 
are a direct or proximate result of noise exposure during 
military service.

Additionally, one of the private providers submitted a June 
2006 statement indicating that the Veteran has been treated 
by that office since the year 2002.  The examiner opined that 
it is quite likely that the Veteran's hearing loss is related 
to exposure to the acoustics of explosions during his 
military duty.
Moreover, the Veteran further submitted an additional 
statement dated in March 2008 from a private provider that 
states that the Veteran reported debilitating tinnitus and 
frequent headaches.  This provider diagnosed the Veteran with 
severe sensorineural hearing loss with poor speech 
discrimination ability bilaterally.  

July 2008 correspondence from the National Personnel Records 
Center indicates that the Veteran's service personnel records 
are unable to be located.  It was further indicated if the 
records were at the center at the time of the fire in 1973, 
they would have been located in the area that sustained the 
most damage.  Thus, the Board presumes the Veteran's service 
personnel records to be fire related.  Consequently, when, as 
here, at least a portion of the service records cannot be 
located, through no fault of the Veteran, VA has a 
"heightened" obligation to more fully discuss the reasons and 
bases for its decision and to carefully consider applying the 
benefit- of-the-doubt doctrine. See, e.g., O'Hare v. 
Derwinski, 1 Vet. App. 365 (1991).  Nevertheless, the claims 
file does contain the Veteran's DD 214 and his service 
treatment records dated from August 1950 through October 
1952.

Regarding the Veteran's bilateral sensorineural hearing loss, 
according to all private auditory examinations submitted by 
the Veteran, as well as the October 2005 VA examination, the 
Veteran's auditory thresholds exceeded the 26-decibel minimum 
in all five relevant frequencies in both ears.  Additionally 
he had auditory thresholds in each ear of 40 decibels or 
greater, and his speech recognition scores were less than 94 
percent in both ears. Therefore, the Board finds he has a 
current bilateral hearing loss disability. See 38 C.F.R. § 
3.385.

Regarding tinnitus, in the July 2005 VA examination, the 
Veteran reported to the examiner that he had experienced "a 
debilitating ringing in his ears since active service." The 
VA examiner determined that the noise was tinnitus and that 
it was attributed to his hearing loss. 

The Board notes that on the DD Form 214, the Veteran's 
occupational specialty was recorded as a dental lab 
assistant.  While an occupational specialty such as this is 
at odds with bilateral sensorineural hearing loss and 
tinnitus, as the December 2006 rating decision indicates, the 
DD Form 214 also notes that the Veteran was transferred from 
active service to ERC for five years but does not state the 
reasoning.  The Veteran's proffered explanation for his 
transfer is that it took place due to the hearing loss 
sustained while serving on active duty in basic training in 
Ft. Leonard Wood, Missouri.  The Board reiterates that the 
Veteran's service personnel records have been destroyed in 
the NPRC fire.  Accordingly, when there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, the VA shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 
5107(b).

In light of the Veteran's competent and credible account of 
having bilateral hearing loss and tinnitus since being 
exposed to acoustic trauma during service, the current 
diagnosis of a bilateral hearing loss disability and 
tinnitus, the positive nexus opinions regarding both 
bilateral sensorineural hearing loss and tinnitus, and 
resolving doubt in the Veteran's favor, the Board finds that 
the bilateral hearing loss and tinnitus had their onset as a 
result of the Veteran's period of active service.  Thus, 
under these circumstances, it is appropriate to grant the 
Veteran's claims of entitlement to service connection for 
both bilateral sensorineural hearing loss and tinnitus.


ORDER

Entitlement to service connection for bilateral sensorineural 
hearing loss is granted.

Entitlement to service connection for tinnitus is granted.


REMAND

After a review, the Board observes that further development 
is required prior to adjudicating the Veteran's claim of 
entitlement to service connection for migraine headaches.  

The Board notes that the VA has not fully satisfied its duty 
to assist the Veteran in fully developing his claim of 
entitlement to service connection for migraine headaches.  
Specifically, the Veterans Claims Assistance Act of 2000 
provides that in order to fully satisfy VA's duty to assist, 
VA must obtain "any other relevant records held by any 
Federal department or agency under this subsection or 
subsection (c)"... that the claimant adequately identifies and 
authorizes the Secretary to obtain.  38 U.S.C. 
§§5103(A)(a),(b),(c)(3).  Moreover, when the VA is put on 
notice, through the Veteran's application, of the existence 
of Social Security Administration (SSA) records, and the 
Veteran asserts relevance, VA must seek to obtain the 
records.  Lind v. Principi, 3 Vet. App. 493, 494 (1992).  See 
also Murincsac v. Derwinski, 2 Vet. App. 363 (1992).

In this case, the Veteran's June 2006 claim indicates that he 
is retired and drawing Social Security benefits.  Underneath 
this script on the claims form, the Veteran has written 
"hearing loss / headaches / tinnitus."  Furthermore, the 
claims file contains two preliminary print-outs from a SSA 
inquiry.  These printouts do not indicate the reason why the 
Veteran is drawing Social Security benefits, only that he has 
been receiving them since July 1992.  

In this instance, given:  (1) the ambiguity concerning 
possible and asserted relevance of SSA documents to the 
Veteran's issue on appeal; (2) the fact that the VA was put 
on notice that such records exist and have not yet been 
requested, and; (3) because the Veteran's private and VA 
treatment records contained in the claims file are not 
sufficient to establish a claim of entitlement to service 
connection for migraine headaches, the Board finds it 
necessary to request such records because they may be 
potentially relevant to the Veteran's claim on appeal.

Furthermore, because the Veteran asserts that there is a 
relationship between the noise exposure in-service and 
current headaches that he is experiencing, a VA examination 
should be performed to determine the etiology of the 
Veteran's current headaches, and to determine whether or not 
the acoustic exposure in-service has contributed in any way 
to his current headaches. 

In light of the above, the issue of entitlement to service 
connection for migraine headaches is REMANDED for the 
following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. SSA should be contacted, and all SSA 
records associated with the grant of 
disability benefits to the Veteran should 
be requested. All records obtained 
pursuant to this request must be included 
in the Veteran's claims file. If the 
search for such records has negative 
results, documentation to that effect 
should be included in the claims file.

2. After completion of the development 
included in paragraph I, the Veteran 
should be afforded a VA examination, with 
an appropriate examiner, to determine the 
nature and etiology of the claimed 
migraine headache disability. The 
Veteran's claims file must be made 
available to the examiner prior to the 
examination, and the examiner must review 
the entire claims file in conjunction with 
the examination.

All tests and studies deemed necessary by 
the examiner should be performed. Based on 
a review of the claims file and the 
clinical findings of the examination, the 
examiner is requested to provide a 
diagnosis corresponding to the claimed 
migraine headache disability. The examiner 
is also requested to offer an opinion as 
to whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that the diagnosed disorder 
is etiologically related to the Veteran's 
military service. 

A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.

3. After completion of the above 
development, the Veteran's claim should be 
readjudicated. If the determination remains 
less than fully favorable to the Veteran, 
he and his representative should be 
furnished with a Supplemental Statement of 
the Case and given an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


